DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/20/21 has been entered in which Applicant amended claims 1, 2, and 9. Claims 1-10 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-10 regarding abstract ideas are maintained in light of Applicant’s amendments.
Revised 35 USC 103 rejections of claims 1-10 are still applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “acquire operation times of operators,” “store reference times of operations,” “calculate, for each of the operators, a production-related ability of each of the operators based on the acquired operation times and the reference time of a corresponding operation by causing a computer to execute first arithmetic processing set in advance, calculate a stability value as a standard deviation of the acquired operation times of the plurality of operations, calculate the production-related ability based on an achievement value that is a ratio at which the acquired operation times of a plurality of operations achieve the reference time and based on the stability value of the acquired operation times of the plurality of operations,” and “wherein when the acquired operation times achieve the reference time, the production-related ability calculation device is configured to calculate the achievement value of the operation times of the plurality of operations by substituting the reference time for each of the acquired operation times, the reference time being a minimum possible time used in the calculation of the achievement value.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory “an operation time acquisition device … a reference time storage device … a production-related ability calculation device… an inspection result information acquisition device… a quality-related ability calculation device,” (computer executable code embedded in a computer). Additionally, independent claim 9 recites the following additional elements: “an inspection result information acquisition device … a quality-related ability calculation device … an operation time acquisition device … causing a computer to execute …,” (computer executable code embedded in a computer). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (Applicant’s disclosure is generally silent in regard to the computer components and teaches insignificant pre-solution activity of data gathering in Paragraph Number [0019]). The recited computer elements and functions that are applied to the abstract idea in the claims are “an operation time acquisition device … a reference time storage device … a production-related ability calculation device… an inspection result information acquisition device… a quality-related ability calculation device,” (computer executable code embedded in a computer). Additionally, independent claim 9 recites the following additional elements: “an inspection result information acquisition device … a quality-related ability calculation device … an operation time acquisition device … causing a computer to execute …” (computer executable code embedded in a computer). Additionally, independent claim 9 recite substantially similar additional elements.  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-8 and 10 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-8 and 10 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, 
Regarding claims 1-10 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (Applicant’s disclosure is generally silent in regard to the computer components and teaches insignificant pre-solution activity of data gathering in Paragraph Number [0019]).
Additionally, claim 9 recites a system that are substantially similar to the system of claims 1-8 respectively and are rejected for the same reasons put forth in regard to claims 1-8.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0269512 to Wartel (hereafter referred to as Wartel) in view of U.S. Patent Application Publication Number 2005/0216326 to Inoue et al. (hereafter referred to as Inoue) and in further view of U.S. Patent Application Publication Number 2002/0137015 to Guinta et al. (hereafter referred to as Guinta).
As per claim 1, Wartel teaches:
An ability evaluation system to evaluate operator ability in producing a product at a production facility, comprising: an operation time acquisition device configured to acquire operation times of operators; (Paragraph Number [0067] teaches productivity system 112 also includes one or more processing devices 190 to implement the productivity logic and one or more communicating devices 192 to facilitate communication data to and from the various user interfaces, such as supervisor communication device 122, tools such as production tool 144, external databases such partner database 118a and other external databases 118b as well as other databases in the 
a reference time storage device configured to store reference times of operations (Paragraph Number [0067] teaches productivity system 112 also includes one or more processing devices 190 to implement the productivity logic and one or more communicating devices 192 to facilitate communication data to and from the various user interfaces, such as supervisor communication device 122, tools such as production tool 144, external databases such partner database 118a and other external databases 118b as well as other databases in the enterprise data system, not shown in FIG. 4. Paragraph Number [0070] teaches at step 206, implemented as or after the manufacturing operation is performed, data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants. Paragraph Number [0051] teaches within these projects and processes, 
a production-related ability calculation device configured to calculate, for each of the operators, a production-related ability of each of the operators based on the acquired operation times and the reference time of a corresponding operation by causing a computer to execute first arithmetic processing set in advance (Paragraph Number [0048] teaches an exemplary business enterprise 10 having one or more individuals performing varied functions to contribute to the generation of revenues through the production and sale of products.  These functions include product development and engineering 12, production 16, quality and compliance 18, marketing and sales 20, logistics 22 and service 24.  Business enterprise 10 also includes management and human resource functions 26 that direct, evaluate and compensate individuals in the above listed functions. Paragraph Number [0051] teaches within these projects and processes, various departments, teams and individuals will have assigned steps, activities, tasks, accountabilities and opportunities for involvement that affect the efficient, productive, timely and profitable completion of the project or furtherance of the process.  Benchmarks may exist or may be developed for the quality, time, cost, or other attributes of these steps, activities, tasks, accountabilities. Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set 
calculate the production-related ability based on an achievement value (Paragraph Number [0051] teaches within these projects and processes, various departments, teams and individuals will have assigned steps, activities, tasks, accountabilities and opportunities for involvement that affect the efficient, productive, timely and profitable completion of the project or furtherance of the process.  Benchmarks may exist or may be developed for the quality, time, cost, or other attributes of these steps, activities, tasks, accountabilities. Paragraph Number [0074] teaches at step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score.  The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate.  For example, for employees who move between various assignments which are measured by different performance measures, the calculation may involve multiplying each performance measure by its respective weight and by the percentage of time spent on the relevant assignment).
wherein when the acquired operation times achieve the reference time, the production-related ability calculation device is configured to calculate the achievement value of the operation times of the plurality of operations by substituting the reference time for each of the acquired operation times (Paragraph Number [0051] teaches within these projects and processes, various departments, teams and individuals will have assigned steps, activities, tasks, accountabilities and opportunities for involvement that 
the reference time being a minimum possible time used in the calculation of the achievement value (Paragraph Number [0051] teaches benchmarks may exist or may be developed for the quality, time, cost, or other attributes of these steps, activities, tasks, accountabilities. (this teaches that there are standards for time related productivity where a minimum possible time would be used to complete tasks) Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. (accordingly a person of ordinary skill would understand to utilize various standard reference times 
Wartel teaches determining production-related ability calculations based upon benchmarks, but does not explicitly teach an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes which is taught by the following citations from Inoue:
an achievement value that is a ratio at which the acquired operation times of a plurality of operations achieve the reference time (Paragraph Number [0008] teaches a mechanic skill managing system includes a first database (11) for storing an average operation time for every kind of check/repair, the average operation time being a time required for an average mechanic having an average skill to complete the check/repair, a second database (12) for storing a skill value indicative of skill of a mechanic, and a processor (10) for calculating the skill value of the mechanic based on a difference or a ratio between the average operation time stored in the first database (11) and an actual operation time spent by the mechanic to actually complete the check/repair, and for registering the skill value in the second database (12). Paragraph Number [0010] According to this mechanic skill managing system, the skill of the mechanic can be accurately grasped, because the skill value of the mechanic is calculated on the basis of the difference or the ratio between the average operation time and the actual operation time spent by the mechanic to actually complete the check/repair, and the calculated skill value is registered in the second database (12).  As a result, for example, a control of equalizing the mechanics between affiliated dealers can be attained. (Examiner notes that since the ratio is determined in regard to completion of a specific operation and an 
Both Wartel and Inoue are directed to evaluating the abilities of task workers. Wartel discloses determining production-related ability calculations based upon benchmarks. Inoue improves upon Wartel by disclosing an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes. One of ordinary skill in the art would be motivated to further include an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes, to efficiently quantify production related abilities in order to rank and assign appropriate workers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of determining production-related ability calculations based upon benchmarks in Wartel to further utilize an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes as disclosed in Inoue, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wartel teaches determining a general stability of inputs and outputs relative to benchmarks or standards but does not explicitly teach the use of standard deviations in determining a stability of information which is taught by the following citations from Guinta:
calculate a stability value as a standard deviation of the acquired operation times of the plurality of operations (Paragraph Numbers [0055]-[0058] teaches the results are achievable because an apparatus adapted to prompt these combinations of questions in conjunction with filtering techniques may address the following two phenomena frequently encountered when assessing a process or system: (1) a process or system is not supported by evidence but the users nevertheless use this process or system, or (2) the process or system is supported by evidence but it is not used. A plurality of first numerical inputs from various assessors may be used, and one or more standard deviations for the first and second numerical inputs may be calculated and compared or used in combination with each other for evaluation purposes. Many types of filtering techniques may be used in evaluating the inputs.  For example, any sort of mathematical manipulations can be used, include multiplying, adding, subtracting, dividing, calculating standard deviations between, the first numerical input with the second numerical input, or vice versa).
and based on the stability value of the acquired operation times of the plurality of operations (Paragraph Numbers [0055]-[0058] teaches the results are achievable because an apparatus adapted to prompt these combinations of questions in conjunction with filtering techniques may address the following two phenomena frequently encountered when assessing a process or system: (1) a process or system is not supported by evidence but the users nevertheless use this process or system, or (2) the process or system is supported by evidence but it is not used. A plurality of first numerical inputs from various assessors may be used, and one or more standard deviations for the first and second numerical inputs may be calculated and compared or used in combination with each other 
The combination of Wartel and Inoue and Guinta are directed to evaluating the abilities and inputs of task workers. The combination of Wartel and Inoue discloses determining a general stability of inputs and outputs relative to benchmarks or standards. Guinta improves upon the combination of Wartel and Inoue by disclosing the use of standard deviations in determining a stability of information. One of ordinary skill in the art would be motivated to further include the use of standard deviations in determining a stability of information, to efficiently evaluate both inputs and outputs of information to detect whether in information going into or out of the system is still relevant, valuable, or timely.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of determining a general stability of inputs and outputs relative to benchmarks or standards in the combination of Wartel and Inoue to further the use of standard deviations in determining a stability of information as disclosed in Guinta, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claim 1.

wherein when the acquired operation times do not achieve the reference time, the production-related ability calculation device is configured to calculate the achievement value of the operation times of the plurality of operations by directly using the acquired operation times (Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. Paragraph Number [0081] teaches measures may be adjusted at this time to reflect management's learning's over one or more prior bonus period, or benchmarks may be adjusted to reflect recognition that benchmarks previously viewed as a stretch are now routinely hit. (i.e. stability (See Applicant's Specification Paragraph Number [0010] for example of what constitutes stability) Paragraph Number [0118] teaches machine information for columns 904 through 918 may be pulled from a machine benchmark characteristic chart 934 shown in FIG. 19.  It will be appreciated that the benchmark data in machine chart 934 may not only be used to gauge performance of employees using these machines but may be used to evaluate need for servicing the machines.  The benchmarks may be periodically revised based on the average performance measures so as to reflect a new benchmark reflecting machine performance in the enterprise's actual environment.  (See also Paragraph Number [0075])).
As per claim 3, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claims 1 and 2.
In addition, Wartel teaches:
wherein the production-related ability calculation device is configured to calculate the stability value of the operation times of the plurality of operations by directly using the acquired operation times (Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. Paragraph Number [0081] teaches measures may be adjusted at this time to reflect management's learning's over one or more prior bonus period, or benchmarks may be adjusted to reflect recognition that benchmarks previously viewed as a stretch are now routinely hit. (i.e. stability (See Applicant's Specification Paragraph Number [0010] for example of what constitutes stability) Paragraph Number [0118] teaches machine information for columns 904 through 918 may be pulled from a machine benchmark characteristic chart 934 shown in FIG. 19.  It will be appreciated that the benchmark data in machine chart 934 may not only be used to gauge performance of employees using these machines but may be used to evaluate need for servicing the machines.  The benchmarks may be periodically revised based on the average performance measures so as to reflect a new benchmark reflecting machine performance in the enterprise's actual environment.  (See also Paragraph Number [0075])).
As per claim 4, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claim 1.
In addition, Wartel teaches:
and a general ability calculation device configured to calculate, for each of the operators, a general ability of each of the operators based on data on the production-related ability and data on the quality-related ability by causing the computer to execute third arithmetic processing set in advance (Paragraph Number [0051] teaches within these projects and processes, various departments, teams and individuals will have assigned steps, activities, tasks, accountabilities and opportunities for involvement that affect the efficient, productive, timely and profitable completion of the project or furtherance of the process.  Benchmarks may exist or may be developed for the quality, time, cost, or other attributes of these steps, activities, tasks, accountabilities. Paragraph Number [0074] teaches at step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score.  The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate.  For example, for employees who move between various assignments which are measured by different performance measures, the calculation may involve multiplying each performance measure by its respective weight and by the percentage of time spent on the relevant assignment. Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant). 
Wartel teaches determining production-related ability calculations based upon benchmarks, but does not explicitly teach an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes and are acquired iteratively which is taught by the following citations from Inoue:
further comprising: an inspection result information acquisition device configured to acquire inspection result information obtained in quality inspection conducted as a step subsequent to the operations (Paragraph Number [0008] teaches a mechanic skill managing system includes a first database (11) for storing an average operation time for every kind of check/repair, the average operation time being a time required for an average mechanic having an average skill to complete the check/repair, a second database (12) for storing a skill value indicative of skill of a mechanic, and a processor (10) for calculating the skill value of the mechanic based on a difference or a ratio between the average operation time stored in the first database (11) and an actual operation time spent by the mechanic to actually complete the check/repair, and for registering the skill value in the second database (12). Paragraph Number [0010] According to this mechanic skill managing system, the skill of the mechanic can be accurately grasped, because the skill value of the mechanic is calculated on the basis of the difference or the ratio between the average operation time and the actual operation time spent by the mechanic to actually complete the check/repair, and the calculated skill value is registered in the second database (12).  As a result, for example, a control of equalizing the mechanics between affiliated dealers can be attained. (Examiner notes that since the ratio is determined in regard to completion of a specific operation and an average of previous operations it takes place subsequent to the performance of the operation). (See also Paragraph Numbers [0031] and [0036])).
a quality-related ability calculation device configured to calculate, for each of the operators, a quality-related ability for the operations performed by each of the operators based on the inspection result information by causing the computer to execute second arithmetic processing set in advance (Paragraph Number [0036] teaches as an example, the various operations include a check reservation operation for determining whether a requested check of a vehicle is acceptable or not.  In this case, when the desired delivery date with regard to a reservation is near and it is necessary to judge whether or not the requested check of a vehicle can be fit in the maintenance schedule of the maintenance shop, for example, it is possible to assign a mechanic having a high skill value to the requested check by searching the second database 12).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 5, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claims 1 and 4.
Wartel teaches determining production-related ability calculations based upon benchmarks, but does not explicitly teach an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes and are acquired iteratively which is taught by the following citations from Inoue:
further comprising a corresponding operation storage device configured to store operations corresponding to respective pieces of the inspection result information, wherein the quality-related ability calculation device is configured to (Paragraph Number [0010] teaches according to this mechanic skill managing system, the skill of the mechanic can be accurately grasped, because the skill value of the mechanic is calculated on the basis of the difference or the ratio between the average operation time and the actual operation time spent by the mechanic to actually complete the check/repair, and the calculated skill value is registered in the second database (12).  As a result, for 
assign, when the inspection result information corresponds only to an operation performed by one operator, the inspection result information only to the operation performed by the one operator to calculate a quality-related ability of the one operator who is assigned the inspection result information (Paragraph Number [0031] teaches the processor 10 calculates the skill value (Step S15).  More specifically, the processor 10 calculates difference between the actual checking time inputted at the Step S13 and the average operation time read out at the Step S14.  Then, the calculated skill values are classified into, for example, four ranks, depending on the value of the calculated difference.  It should be noted that a ratio of the actual checking time inputted at the Step S13 to the average operation time read out at the Step S14 can be used in this calculation of the skill value.  In this case, the calculated skill values are classified into, for example, four ranks depending on the value of this calculated ratio. Paragraph Number [0036] teaches as an example, the various operations include a check reservation operation for determining whether a requested check of a vehicle is acceptable or not.  In this case, when the desired delivery date with regard to a reservation is near and it is necessary to judge whether or not the requested check of a vehicle can be fit in the maintenance schedule of the maintenance shop, for example, it is possible to assign a mechanic having a high skill value to the requested check by searching the second database 12).
and assign, when the inspection result information corresponds to operations performed by a plurality of operators, the inspection result information to all the operations performed by the plurality of operators to calculate quality-related abilities of the operators who are divisibly assigned the inspection result information (Paragraph Number [0008] teaches a mechanic skill managing system includes a first database (11) for storing an average operation time for every kind of check/repair, the average operation time being a time required for an average mechanic having an average skill to complete the check/repair, a second database (12) for storing a skill value indicative of skill of a mechanic, and a processor (10) for calculating the skill value of the mechanic based on a difference or a ratio between the average operation time stored in the first database (11) and an actual operation time spent by the mechanic to actually complete the check/repair, and for registering the skill value in the second database (12). Paragraph Number [0010] teaches according to this mechanic skill managing system, the skill of the mechanic can be accurately grasped, because the skill value of the mechanic is calculated on the basis of the difference or the ratio between the average operation time and the actual operation time spent by the mechanic to actually complete the check/repair, and the calculated skill value is registered in the second database (12).  As a result, for example, a control of equalizing the mechanics between affiliated dealers can be attained. (Examiner notes that since the ratio is determined in regard to completion of a specific operation and an average of previous operations it takes place subsequent to the performance of the operation). (See also Paragraph Numbers [0031] and [0036])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claims 1 and 4.
In addition, Wartel teaches:
further comprising a quality range storage device configured to store a permissible-quality range and a high-precision range narrower than the permissible-quality range (Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. Paragraph Number [0081] teaches measures may be adjusted at this time to reflect management's learning's over one or more prior bonus period, or benchmarks may be adjusted to reflect recognition that benchmarks previously viewed as a stretch are now routinely hit. (i.e. stability (See Applicant's Specification Paragraph Number [0010] for example of what constitutes stability) Paragraph Number [0118] teaches machine information for columns 904 through 918 may be pulled from a machine benchmark characteristic chart 934 shown in FIG. 19.  It will be appreciated that the benchmark data in machine chart 934 may not only be used to gauge performance of employees using these machines but may be used to evaluate need for servicing the machines.  The benchmarks may be periodically revised based on the average performance measures so as to reflect a new benchmark reflecting machine performance in the enterprise's actual environment. (Examiner asserts that averaging performance in light of benchmark and other performance indicators constitutes a quality range and the revisions of the benchmarks constitute a narrower range) (See also Paragraph Number [0075])).
wherein the quality-related ability calculation device is configured to calculate, based on the inspection result information, a quality satisfaction value indicating whether a quality falls within the permissible-quality range (Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. Paragraph Number [0081] teaches measures may be adjusted at this time to reflect management's learning's over one or more prior bonus period, or benchmarks may be adjusted to reflect recognition that benchmarks previously viewed as a stretch are now routinely hit. (i.e. stability (See Applicant's Specification Paragraph Number [0010] for example of what constitutes stability) Paragraph Number [0118] teaches machine information for columns 904 through 918 may be pulled from a machine benchmark characteristic chart 934 shown in FIG. 19.  It will be appreciated that the benchmark data in machine chart 934 may not only be used to gauge performance of employees using these machines but may be used to evaluate need for servicing the machines.  The benchmarks may be periodically revised based on the average performance measures so as to reflect a new benchmark reflecting machine performance in the enterprise's actual environment. (Examiner asserts that averaging performance in light of benchmark and other performance indicators constitutes a quality range and the revisions of the benchmarks constitute a narrower range) (See also Paragraph Number [0075])).
and a range fitness value for the high-precision range, and calculate the quality-related ability based on the quality satisfaction value and the range fitness value (Paragraph Number [0055] teaches at various points in time along projects or processes, 
As per claim 7, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claims 1 and 4.
In addition, Wartel teaches:
wherein the quality-related ability calculation device is configured to calculate the quality-related ability based on a short-term quality satisfaction value obtained as one element of the quality-related ability based on pieces of the inspection result information on the operations performed in a predetermined short term (Paragraph Number [0011] teaches a system enabling management to identify and reward those workers that meet or exceed expectations during a predetermined time interval without the need for management intervention; a system that enables management to raise and lower the amount of the rewards paid periodically based upon organization performance and cash flow. Paragraph Number [0048] teaches the exemplary business enterprise has multiple projects engaging one or more functions and multiple individuals at any given time.  Some projects, such as the manufacture of existing products, may run for years or decades while others, such as development or introduction of new product, product improvement projects, completion of work orders or special contracts may be completed in days, weeks or months. Paragraph Number [0137] teaches the productivity systems disclosed herein allocates a reward amount to be paid for each pay period based on performance.  Management decides the reward amount to be paid, and the productivity systems disclosed herein allocates the money to the workers who are performing at the highest levels. If each worker can see his or her own performance percentile, the worker will have an extra incentive of getting over the top, improving from the week before, or staying out of the bottom).
and based on a long-term quality satisfaction value obtained as another element of the quality-related ability based on pieces of the inspection result information on the operations performed in a predetermined long term (Paragraph Number [0061] teaches 
As per claim 8, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claim 1.
In addition, Wartel teaches:
further comprising a presentation device configured to present the production-related ability to each of the operators (Paragraph Number [0125] teaches various additional charts or reports may be provided to communicate information gathered by the performance system. See Figs. 23-28).
As per claim 9, Wartel teaches:
An ability evaluation system to evaluate operator ability in producing a product at a production facility, comprising: an inspection result information acquisition device configured to acquire inspection result information obtained in quality inspection conducted as a step subsequent to operations performed by operators (Paragraph Number [0067] teaches productivity system 112 also includes one or more processing devices 190 to implement the productivity logic and one or more communicating devices 192 to facilitate communication data to and from the various user interfaces, such as supervisor communication device 122, tools such as production tool 144, external databases such partner database 118a and other external databases 118b as well as other databases in the enterprise data system, not shown in FIG. 4. Paragraph Number [0070] teaches at step 206, implemented as or after the manufacturing operation is performed, data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants. Paragraph Number [0051] teaches within these projects and processes, various departments, teams and individuals will have assigned steps, activities, tasks, accountabilities and opportunities for involvement that affect the efficient, productive, timely and profitable completion of the project or furtherance of the process.  Benchmarks may exist or may be developed for the quality, time, cost, or other attributes of these steps, activities, tasks, accountabilities).
calculate a production-related ability based on operation times of a plurality of operations (Paragraph Number [0048] teaches an exemplary business enterprise 10 having one or more individuals performing varied functions to contribute to the generation of revenues through the production and sale of products.  These functions 
calculate the quality-related ability based on a short-term quality satisfaction value obtained as one element of the quality-related ability based on pieces of the inspection result information on the operations performed in a predetermined short term (Paragraph Number [0011] teaches a system enabling management to identify and reward those workers that meet or exceed expectations during a predetermined time interval without the need for management intervention; a system that enables management to raise and lower the amount of the rewards paid periodically based upon organization performance and cash flow. Paragraph Number [0048] teaches the exemplary business enterprise has multiple projects engaging one or more functions and multiple individuals at any given time.  Some projects, such as the manufacture of existing products, may run for years or decades while others, such as development or introduction of new product, 
and based on a long-term quality satisfaction value obtained as another element of the quality-related ability based on pieces of the inspection result information on the operations performed in a predetermined long term (Paragraph Number [0061] teaches existing appraisal systems may be acceptable for long term management and for promotional and salary determination for professional positions in some business organizations, but they have a lesser value in affecting day to day prioritization, efficiency, quality and delivery of the issues most important to a supervisor. Paragraph Number [0082] teaches at step 408 of FIG. 9, quality data required by process 400 is entered by supervisors 120, downstream employees 150, standard specialist 160 or customers 170, their respective data communication devices 122, 152, 162 and 172 and tools 154 and 164 as well as from enterprise production data 108, external databases 118 and service and return reports and database, not shown.  HR data required by process 400 is entered at step 410 from HR employees, not shown, supervisors 120 and from enterprise HR databases 106.  Other required data is harvested from internal and external databases at step 412, carryover data from prior bonus periods used for comparison or 
wherein when the acquired operation times achieve the reference time, the production-related ability calculation device is configured to calculate the achievement value of the operation times of the plurality of operations by substituting the reference time for each of the acquired operation times (Paragraph Number [0051] teaches within these projects and processes, various departments, teams and individuals will have assigned steps, activities, tasks, accountabilities and opportunities for involvement that affect the efficient, productive, timely and profitable completion of the project or furtherance of the process.  Benchmarks may exist or may be developed for the quality, time, cost, or other attributes of these steps, activities, tasks, accountabilities. Paragraph Number [0074] teaches at step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score.  The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate. Paragraph Number [0055] teaches at various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant. (See also Example in Paragraph Number [0070] describing how a productivity score is reached by utilizing actual and reference times to  determine production performance)).
the reference time being a minimum possible time used in the calculation of the achievement value (Paragraph Number [0051] teaches benchmarks may exist or may be 
Wartel teaches determining production-related ability calculations based upon benchmarks, but does not explicitly teach an achievement value that is a ratio between actual operation times in relation to reference or benchmark timeframes and are acquired iteratively which is taught by the following citations from Inoue:
a quality-related ability calculation device configured to calculate, for each of the operators, a quality-related ability for the operations performed by each of the operators based on the inspection result information by causing a computer to execute arithmetic processing set in advance (Paragraph Number [0008] teaches a mechanic skill managing system includes a first database (11) for storing an average operation time for every kind of check/repair, the average operation time being a time required for an average mechanic having an average skill to complete the check/repair, a second database (12) for storing a skill value indicative of skill of a mechanic, and a processor (10) for calculating the skill value of the mechanic based on a difference or a ratio between the average operation time stored in the first database (11) and an actual operation time spent by the mechanic to 
the ability evaluation system calculates an overall ability value based on the production-related ability value…  and the quality-related ability (Paragraph Number [0008] teaches a mechanic skill managing system includes a first database (11) for storing an average operation time for every kind of check/repair, the average operation time being a time required for an average mechanic having an average skill to complete the check/repair, a second database (12) for storing a skill value indicative of skill of a mechanic, and a processor (10) for calculating the skill value of the mechanic based on a difference or a ratio between the average operation time stored in the first database (11) and an actual operation time spent by the mechanic to actually complete the check/repair, and for registering the skill value in the second database (12). Paragraph Number [0010] According to this mechanic skill managing system, the skill of the mechanic can be accurately grasped, because the skill value of the mechanic is calculated on the basis of the difference or the ratio between the average operation time and the actual operation 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Wartel teaches determining a general stability of inputs and outputs relative to benchmarks or standards but does not explicitly teach the use of standard deviations in determining a stability of information which is taught by the following citations from Guinta:
calculate a stability value as a standard deviation of the operation times of the plurality of operations (Paragraph Numbers [0055]-[0058] teaches the results are achievable because an apparatus adapted to prompt these combinations of questions in conjunction with filtering techniques may address the following two phenomena frequently encountered when assessing a process or system: (1) a process or system is not supported by evidence but the users nevertheless use this process or system, or (2) the process or system is supported by evidence but it is not used. A plurality of first numerical inputs from various assessors may be used, and one or more standard deviations for the first and second numerical inputs may be calculated and compared or used in combination with each other for evaluation purposes. Many types of filtering techniques may be used in evaluating the inputs.  For example, any sort of mathematical 
the ability evaluation system calculates an overall ability value based on the ... stability value (Paragraph Numbers [0055]-[0058] teaches the results are achievable because an apparatus adapted to prompt these combinations of questions in conjunction with filtering techniques may address the following two phenomena frequently encountered when assessing a process or system: (1) a process or system is not supported by evidence but the users nevertheless use this process or system, or (2) the process or system is supported by evidence but it is not used. A plurality of first numerical inputs from various assessors may be used, and one or more standard deviations for the first and second numerical inputs may be calculated and compared or used in combination with each other for evaluation purposes. Many types of filtering techniques may be used in evaluating the inputs.  For example, any sort of mathematical manipulations can be used, include multiplying, adding, subtracting, dividing, calculating standard deviations between, the first numerical input with the second numerical input, or vice versa).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 10, the combination of Wartel, Inoue, and Guinta teaches each of the claim limitations of claim 9.
In addition, Wartel teaches:
wherein the ability evaluation system calculates the overall ability value as a weighted average of the production- related ability value and the quality-related ability value (Paragraph Number [0070] teaches at step 210, the several products of measures and their weights are summed to create a single Productivity Score for each participant in the manufacturing process which are compared at 212 to appraise the relative productivity performance of these participants. Paragraph Number [0074] teaches at step 260 an algorithm is defined for converting the productivity measures and weights to Productivity Score.  The simplest algorithm, as described for productivity process 200, is to compute a sum of the products of each productivity measure and its respective assigned weight, but other algorithms may be chosen based on an assessment of what is fair and appropriate.  For example, for employees who move between various assignments which are measured by different performance measures, the calculation may involve multiplying each performance measure by its respective weight and by the percentage of time spent on the relevant assignment).

Response to Arguments
Applicant’s arguments filed 1/20/21 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection presented in response to Applicant's amendments. 
Applicant argues that the claims recite eligible claim language. (See Applicant’s Remarks, 1/20/21, pgs. 9-10). Examiner respectfully disagrees. As described above in the 35 USC 101 rejection, the claims recite a computer implemented method that organizes processes analogous to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions in that the claims recite a process for making a series of 
Applicant argues that Wartel and Inoue does not teach the amended claim limitations. (See Applicant’s Remarks, 1/20/21, pgs. 7-9). Examiner notes that this argument is moot in light of the new grounds of rejection presented above. New citations from the Wartel reference and the addition of parenthetical explanations that provide additional details regarding Examiner’s position, have been applied in response to Applicant’s amendments. In response to Applicant’s arguments, Examiner directs Applicant to the revised 35 USC 103 rejection which recites new portions of the previously cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624